Blandford, J.
1. Where objection was made to the introduction in evidence of an exemplification from the records of the court of ordinary, showing the setting apart of a year’s support, on the ground that the order did not recite the names of the administrators upon whom the application was served, it appearing that the administrators of the decedent, out of whose estate the year’s support was asked, acknowledged ■serviceon the application, the objection was properly overruled.
(a) Although there may be a ground of objection to testimony which would have been good if made, yet if the objection made be not good, it will be overruled.
2. Where land was set apart to a widow as a twelve months’ support for herself and minor children, she had the right to sell and convey the title, and where she also had the land Bet apart as a homestead to her, as the head of a family consisting of herself and minor ■children, and conveyed the same in 1871, with the approval of the ■ordinary, she, at the same time, had the right to sell the property as the twelve months’s support; and all the title to the land passed to her vendees.
Judgment affirmed.